Citation Nr: 0335351	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  94-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, manifested by concentration and sleep impairment, 
night sweats, and memory loss, including due to an 
undiagnosed illness.  

2.  Entitlement to service connection for a chronic 
gastrointestinal disability, manifested by diarrhea and 
weight loss, including due to an undiagnosed illness.

3.  Entitlement to service connection for a chronic 
musculoskeletal disability manifested by multiple joint pain, 
including due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 26, 
1990 to May 5, 1991; and he served on active duty for 
training from July 18, 1992 to August 4, 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for nerves, 
sleep disorder, and night sweats; weight loss and diarrhea; 
and joint aches, due to an undiagnosed illness.  The veteran 
appealed these determinations to the Board.  

In April 1998, the Board remanded the case to the RO for 
additional development.  The case has now been returned to 
the Board for appellate review.  The veteran submitted 
additional evidence directly to the Board with a waiver of RO 
review.  

The Board notes that in April 1998, the Board also remanded 
the issue of entitlement to service connection for a left 
knee disability.  In a July 2003 rating decision, the RO 
granted service connection for mild degenerative joint 
disease of the left knee and assigned a 10 percent rating 
effective March 22, 1993.  The veteran has not expressed 
disagreement with this determination.  Accordingly, the issue 
is no longer in appellate status and will not be addressed 
herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.



2.  The veteran is a Persian Gulf veteran.  

3.  The competent and probative evidence shows that the 
veteran has a psychiatric disorder that has been diagnosed as 
generalized anxiety disorder/post-traumatic stress disorder 
(PTSD) with depression. 

4.  Competent medical evidence shows that the veteran's 
generalized anxiety disorder/PTSD with depression is related 
to his active military service during the Persian Gulf War.  

5.  The competent and probative evidence shows that the 
veteran has been diagnosed with gastroenteritis and 
enterocolitis.  

6.  The veteran's gastroenteritis and enterocolitis were not 
clinically manifested during active military service; and the 
preponderance of the evidence is against a finding that the 
conditions are etiologically related to his active military 
service.  

7.  There is no objective medical evidence, or independently 
verifiable non-medical indicators, of the veteran's claimed 
musculoskeletal disability manifested by multiple joint pain; 
and no clinical pathology was found with regard to the 
veteran's complaints.  


CONCLUSIONS OF LAW

1.  Generalized anxiety disorder/PTSD with depression was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
1154(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).  

2.  A chronic gastrointestinal disability, either diagnosed 
as gastroenteritis or enterocolitis, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2003).  



3.  A chronic musculoskeletal disability manifested by 
multiple joint pain, including due to an undiagnosed illness, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statements of the case, the Board's March 2001 remand, and VA 
letters to the veteran, apprised him of the information and 
evidence needed to substantiate the claims, the law 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determinations were made.  In particular, 
the veteran was advised of the type of evidence required to 
support his service connection claims based on his Persian 
Gulf War service in development letters sent to him by the RO 
in May 1996 and July 1996.  These letters specifically 
advised him of the type of medical and non-medical evidence 
needed to substantiate his claims.  Another letter was sent 
to the veteran in June 1998.  The RO also sent a letter to 
the veteran's spouse in April 1997, requesting specific 
information related to the veteran's complaints.  In the 
April 1998 Board remand and a March 2003 RO letter, the 
veteran was again informed of the information and evidence 
needed to substantiate his claims, as well as VA development 
activity.  In the July 2003 supplemental statement of the 
case, the new laws and regulations were outlined, and the 
veteran was advised that VA would obtain his service medical 
records, VA treatment records, and any other relevant records 
held by a Federal department or agency; and would assist him 
in obtaining any other clearly identified evidence.  However, 
it was ultimately his responsibility to submit private 
medical records and other evidence in support of the claims.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the Board finds that 
the documents clearly satisfied VA's duty to notify, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F. 3rd 1334 (Fed Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  In this case, however, the Board 
notes that the veteran responded to the letter, and 
subsequently submitted additional evidence directly to the 
Board.  The claim has been pending for almost 10 years, and 
the Board finds that the veteran has had more than the 
statutory one-year period to identify and/or submit evidence 
in support of his claims.  He has not indicated that there is 
any outstanding evidence.  Accordingly, appellate review at 
this time is appropriate.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  The veteran's service medical 
records and VA treatment reports have been associated with 
the file.  The lay statements submitted by the veteran are 
included in the record.  The veteran was 


afforded numerous VA examinations and the necessary opinions 
were provided.  As noted above, the veteran has not 
identified any outstanding evidence that should be associated 
with his claims folders.  As such, the Board finds that there 
is no indication that there exists any evidence that is 
available which has a bearing on this case that has not been 
obtained or requested on the veteran's behalf.  The veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument in support of this appeal 
and have not identified any additional pertinent evidence 
that has not been associated with the record.  Therefore, the 
Board concludes that the duty to assist has been met and 
there is no reasonable possibility that further development 
would be fruitful.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and arthritis, or a psychosis, or a peptic ulcer becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 to 
Title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater 
of operations includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  
The legislative history of § 1117 demonstrates an intent on 
the part of Congress to provide compensation for Persian Gulf 
War veterans who suffer from signs and symptoms of 
undiagnosed illnesses, 


and who may have acquired these symptoms as a result of 
exposure to the complex biological, chemical, physical and 
psychological environment of the Southwest Asia theater of 
operations.  See 60 Fed. Reg. 6660 (Feb. 3, 1995).  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 
38 C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she last 
performed active service in the Southwest Asia theater of 
operations during the Gulf War.  In April 1997, VA published 
an interim rule that extended the presumptive period to 
December 31, 2001.  This extension of the presumptive period 
was adopted as a final rule in March 1998, and on October 21, 
1998, Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, 
which codified the presumption of service connection for an 
undiagnosed illness.  

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that there was no 
basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to depleted uranium, sarin, pyridostigmine bromide, 
and certain vaccines.  See 66 Fed. Reg. 35,702 (July 6, 
2000), and 66 Fed. Reg. 58,784 (Nov. 23, 2001).

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 31, 2001 to December 31, 2006.  This 
interim rule became effective November 9, 2001.  This 
extension of the presumptive period was adopted as a final 
rule on December 27, 2002.  See 67 Fed. Reg. 78,979 (Dec. 27, 
2002); 38 C.F.R. § 3.317(a)(1)(i) (2003).  

VA's implementing regulation, 38 C.F.R. § 3.317, as amended 
by a November 9, 2001 interim final rule, provided that, for 
a disability to be presumed to have been incurred in service, 
the disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  66 Fed. Reg. 218 
(Nov. 9, 2001).  

Subsequently, a new law was passed, which amended the 
statutes affecting compensation for disabilities affecting 
Persian Gulf War veterans.  On December 27, 2001, the 
President signed into law the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 
976 (2001).  This legislation amended various provisions of 
38 U.S.C. §§ 1117, 1118, including a complete revision of § 
1117(a).  Section 202 expanded compensation availability for 
Gulf War Veterans to include those who have a "qualifying 
chronic disability" that becomes manifest during service in 
Southwest Asia during the Gulf War or to a degree of 10 
percent during the presumptive period thereafter.  Section 
202(a) amended 38 U.S.C. 1117 to expand the definition of 
"qualifying chronic disability" (for service connection) to 
include not only (1) a disability resulting from an 
undiagnosed illness as stated in prior law; but also (2) a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and (3) any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service connection 
under 38 U.S.C. 1117(d).  A "qualifying chronic disability" 
includes one or any combination of these three types of 
illnesses.  38 U.S.C.A. § 1117 (as amended by VEBEA, Pub. L. 
No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)).  

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactive to March 1, 
2002.  See 68 Fed. Reg. 34,539-543 (June 10, 2003).  New 
38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  As yet, VA has not identified any illness 
other than the three identified in § 202(a) as a medically 
unexplained chronic multisymptom illness; therefore, new 
38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome as currently meeting this definition.  See 68 Fed. 
Reg. 34,539-543 (June 10, 2003).  It was provided, however, 
in new 38 C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be 
expanded in the future when the Secretary determines that 
other illnesses meet the criteria for a medically 
unexplained chronic multisymptom illness.  

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; and (13) 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34,539-543 (June 10, 2003).  

For purposes of 38 C.F.R. § 3.317, there must be objective 
indications of chronic disability to include both "signs" 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2), as amended by 68 Fed. Reg. 34,539-543 
(June 10, 2003), now redesignated 38 C.F.R. § 3.317(a)(3).  A 
disability is considered chronic if it has existed for six 
months or more, even if exhibiting intermittent episodes of 
improvement and worsening throughout that six-month period.  
The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(3), as amended by 68 Fed. 
Reg. 34,539-543 (June 10, 2003), now redesignated 38 C.F.R. 
§ 3.317(a)(4).  

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

Accordingly, service connection may be granted for an 
undiagnosed illness on a presumptive basis if there is 
evidence (1) that the claimant is a Persian Gulf veteran; (2) 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness, a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317 as 
amended by 68 Fed. Reg. 34,539-543 (June 10, 2003).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  If all the evidence is in relative 
equipoise, the benefit of the doubt should be resolved in the 
veteran's favor, and the claim should be granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  His DD Form 214 
indicates that he was ordered to active duty in support of 
Operation Desert Shield / Desert Storm and he served in 
Southwest Asia from December 3, 1990 to April 21, 1991.  
Hence, he is a Persian Gulf veteran.  He has filed claims of 
entitlement to service connection for disabilities manifested 
by psychiatric symptoms, intestinal symptoms, and joint pain; 
and has ascribed these complaints to his service in Southwest 
Asia during the Persian Gulf War.  Nevertheless, service 
connection may also be granted for the disabilities on a 
direct or presumptive (if applicable) basis if the evidence 
supports such a finding.  See, e.g., Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

A.  Psychiatric Disability

The veteran has complained of sleep impairment, concentration 
impairment, night sweats, and memory loss since his service 
during the Persian Gulf War in 1991; and these psychiatric 
symptoms are included in the list of signs or symptoms 
provided in 38 C.F.R. § 3.317.  However, upon VA examination 
in May 1997, the veteran was diagnosed with generalized 
anxiety disorder with depression, a known clinical diagnosis.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable; and service connection 
for a psychiatric disorder, manifested by concentration and 
sleep impairment, night sweats, and memory loss, due to an 
undiagnosed illness must be denied.  

Nevertheless, the veteran's claim for service connection for 
a psychiatric disorder may also be considered on a direct 
causation basis.  Service medical records do not document any 
treatment for psychiatric problems.  In a Report of Medical 
History completed in April 1994 in conjunction with his 
reserve service, the veteran indicated that he had frequent 
trouble sleeping, a loss of memory, and nervous trouble.  

Upon VA mental examination in May 1997, the veteran's Axis I 
diagnosis was generalized anxiety disorder with underlying 
depression.  The Axis IV diagnosis was reported to be stress 
of Operation Desert Storm and Persian Gulf War.  In an August 
2003 VA psychiatry progress note, it was reported that the 
veteran complained of anxiety, depressed moods, night sweats, 
nightmares, a diminished ability to concentrate, poor memory 
and emotional instability.  He reported that during his 
Persian Gulf service, he witnessed killings, handled body 
parts of military personnel and civilians, and was shot at 
many times.  He indicated he felt that his life was in danger 
a great deal of the time that he worked as a driver.  He was 
diagnosed with post-traumatic stress disorder (PTSD), and a 
mood and anxiety disorder.  The psychiatrist concluded that 
the veteran's present emotional and behavioral problems were 
related to his service during the Persian Gulf War.  

According to the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM-IV), an Axis IV diagnosis correlates to 
psychosocial and environmental problems that may affect the 
diagnosis, treatment, and prognosis of Axis I and II mental 
disorders.  Hence, the May 1997 VA examination report 
essentially related the veteran's generalized anxiety 
disorder with depression to his service during the Gulf War.  
Further, the August 2003 psychiatrist also diagnosed the 
veteran with PTSD.  This diagnosis was based on reported 
military service stressors, including that the veteran felt 
that his life was in danger a great deal of the time that he 
worked as a driver.  The reported stressors are not 
recognized as being the result of the veteran having engaged 
in combat activity with the enemy.  However, the reported 
stressor that the veteran felt that his life was in danger a 
great deal of the time that he worked as a driver, which 
served as a basis for the diagnosis of PTSD, is consistent 
with the circumstances of his service as verified of record.  
In this regard, the Board notes that the veteran's DD Form 
214, and other service personnel documents of record, 
establish the veteran served with the Administrative Support 
Unit in Bahrain, in 1992 while on active duty for training, 
and operated a 45-passenger bus.  Hence, the Board finds that 
the evidence supports a finding that the veteran has a 
diagnosis of PTSD related to a verified military service 
stressor.  Nevertheless, the August 2003 VA examiner also 
concluded that the veteran's mood and anxiety disorder was 
related to his military service during the Gulf War.  
Accordingly, resolving any reasonable doubt in favor of the 
veteran, the Board concludes that generalized anxiety 
disorder/PTSD with depression was incurred in service.  
Therefore, service connection for this disability is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.  



B.  Gastrointestinal Disability

The veteran has complained of diarrhea and weight loss since 
his service during the Persian Gulf War in 1991; and 
gastrointestinal signs or symptoms are included in the list 
provided in 38 C.F.R. § 3.317.  However, the medical evidence 
of record shows that the veteran's gastrointestinal 
difficulties have been diagnosed as gastroenteritis and 
enterocolitis, known clinical diagnoses.  Furthermore, he has 
not been diagnosed with irritable bowel syndrome, a medically 
unexplained chronic multisymptom illness.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable; and service connection for a gastrointestinal 
disability manifested by diarrhea and weight loss due to an 
undiagnosed illness must be denied.  

The veteran's claim for service connection for 
gastroenteritis and enterocolitis, however, may also be 
considered on a nonpresumptive direct basis.  Service medical 
records do not show any complaints of gastrointestinal 
problems, gastroenteritis, or enterocolitis.  In a Report of 
Medical History completed in April 1990, the veteran 
responded that he did not have frequent indigestion, or 
stomach or intestinal trouble.  Upon examination in April 
1990, the veteran's abdomen, anus, and rectum were found to 
be clinically normal.  In November 1990, the veteran reported 
that he did not have any illnesses since his last physical 
examination.  In another Report of Medical History completed 
in April 1994, the veteran again responded that he did not 
have frequent indigestion, or stomach or intestinal trouble, 
although he did note that he was having some Gulf War 
Syndrome complaints.  Clinical evaluation of the 
gastrointestinal system at that time was again reported to be 
normal.  

Upon VA stomach and intestines examination in February 1995, 
the veteran reported nausea after meals, particularly since 
his return from the Persian Gulf.  His symptoms had become 
worse the past two years.  He often had diarrhea a few hours 
after his nausea episodes.  He denied any particular food 
intolerance.  He did not have any heartburn or abdominal 
pain.  He vomited approximately one time per month.  Clinical 
evaluation showed that the veteran was not anemic and he did 
not have any episodes of hematemesis or melena.  There was no 
malnutrition.  His current weight was 170 and his maximum 
weight over the past year was 190.  There was no pain or 
organomegaly upon palpation of the stomach.  Bowel sounds 
were within normal limits.  The diagnoses were 
gastroenteritis and enterocolitis.  

Although the veteran clearly has current diagnoses of 
gastroenteritis and enterocolitis, service medical records do 
not show any treatment for either of these conditions, and 
the post-service medical evidence does not show that they are 
causally related to his active military service.  
Furthermore, the medical evidence indicates that the 
conditions were first diagnosed in 1995.  Therefore, 
entitlement to service connection for gastroenteritis and 
enterocolitis on a direct basis has not been established.  

To the extent that the veteran asserts that his 
gastroenteritis and enterocolitis are related to his military 
service, including service during the Persian Gulf War, the 
Board notes that statements from lay witnesses or the veteran 
which provide a medical diagnosis or nexus are not sufficient 
because they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
without evidence of a complaint of gastrointestinal problems 
in service, any medical opinion obtained at this time would 
be based solely on the veteran's oral history which would not 
be accepted as competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional).  In conclusion, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for gastroenteritis and 
enterocolitis, and must be denied.  See Gilbert, supra.  

C.  Multiple Joint Disability

The veteran has complained of chronic, multiple joint 
disabilities since his service during the Persian Gulf War in 
1991; and muscle and joint pain are included in the list 
provided in 38 C.F.R. § 3.317.  The Board notes that the 
veteran has already established service connection for 
degenerative joint disease of the left knee and muscle strain 
of the mid-thoracic back with degenerative joint disease.  
Consequently, a separate grant of service connection for 
disabilities affecting these joints on the basis of an 
undiagnosed illness would be inappropriate.  

Upon VA joints examination in February 1995, the veteran 
reported aching in his fingers, wrists, elbows, shoulders, 
and knees for the past four years.  He denied any specific 
injury but complained the conditions had been progressively 
getting worse.  X-rays of the hands showed an old un-united 
fracture of the left navicular bone and mild degenerative 
changes at the right navicular.  X-rays of the shoulders and 
elbows were within normal limits.  No clinical diagnoses were 
offered other than the findings related to the hands.  

In a June 1995 VA progress note, the veteran was diagnosed 
with arthralgia.  Upon VA joints examination in May 1997, the 
veteran reported generalized joint pain in his knees, 
shoulders, and hips since his return from the Persian Gulf.  
However, the examiner concluded that no clinical pathology 
related to the knees, hips, or lumbar spine was found.  X-
rays of the shoulders, hips, and knees were within normal 
limits.  Similar findings were found on repeat X-ray reports 
in August 2002.  

Based on a review of the evidence, the Board concludes that 
service connection may not be granted for chronic, multiple 
joint disabilities as due to an undiagnosed illness or on any 
other direct basis.  There is no X-ray evidence of arthritis 
of the joints involved, apart from his left knee and back 
which are already service-connected; and he has not been 
diagnosed with chronic fatigue syndrome, a medically 
unexplained chronic multisymptom illness.  The regulation 
implementing 38 U.S.C.A. § 1117 specifically requires some 
objective indications of the signs or symptoms of the 
undiagnosed condition.  Objective indications of chronic 
disability are described as either objective medical evidence 
perceptible to a physician, or non-medical indicators that 
are capable of independent verification, such as time lost 
from work, evidence that treatment was sought for the 
symptoms, or changes in appearance or physical abilities.  

The record does not show any objective indications of a 
chronic musculoskeletal disability related to the veteran's 
complaints.  In fact, no clinical pathology was found with 
regard to the joints in which the veteran reported that he 
experienced pain.  The veteran's shoulders, hips, and right 
knee were within normal limits on clinical examination.  
There was some evidence of an old un-united fracture of the 
left navicular bone and mild degenerative changes at the 
right navicular.  However, it is not shown that the veteran 
had any injuries to his wrists in service, nor does the 
record contain competent evidence relating such injury, or 
degenerative changes, to service, such that service 
connection would be warranted for any disability related to 
his wrists.  Furthermore, the Board notes that, pain itself, 
without a diagnosed or identifiable underlying malady or 
condition, is not a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Finally, the medical records do not show 
continuous treatment related to these complaints or a change 
in the veteran's physical abilities; and time off from work 
due to these complaints has not been demonstrated.  

To the extent that the veteran asserts that he has a chronic 
joint disability that is related to his military service, the 
Board notes that statements from lay witnesses or the veteran 
which provide a medical diagnosis or nexus are not sufficient 
because they are not competent to offer medical opinions.  
See Espiritu, supra.  In conclusion, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for musculoskeletal disability 
manifested by chronic multiple joint pain, including due to 
an undiagnosed illness.  See Gilbert, supra.  




ORDER

Service connection for generalized anxiety disorder/PTSD with 
depression is granted.  

Service connection for gastrointestinal disability, 
manifested by diarrhea and weight loss, diagnosed as 
gastroenteritis and entercolitis, is denied.

Service connection for a musculoskeletal disability 
manifested by multiple joint pain, including due to an 
undiagnosed illness, is denied.  


	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



